


110 HRES 867 EH: Commending the Houston Dynamo soccer team

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 867
		In the House of Representatives, U.
		  S.,
		
			February 6, 2008
		
		RESOLUTION
		Commending the Houston Dynamo soccer team
		  for winning the 2007 Major League Soccer Cup.
	
	
		Whereas the Houston Dynamo soccer team won the 2007 Major
			 League Soccer Cup, defeating the New England Revolution by a score of 2–1 at
			 RFK Stadium on November 18, 2007;
		Whereas as the Houston Dynamo came back from a 1–0
			 halftime deficit to defeat the Revolution;
		Whereas as Dwayne De Rosario, assisted on the tying goal
			 to Joseph Ngwenya, scored the winning goal and was named the game's MVP;
		Whereas as the Houston Dynamo were playing without Brian
			 Ching, the MVP of last year's MLS Cup due to injury;
		Whereas as the Houston Dynamo has won the Major League
			 Soccer Cup for the second consecutive year;
		Whereas as the Houston Dynamo is the first team to win
			 back-to-back MLS Cups in 10 years;
		Whereas as the Houston Dynamo have won the MLS Cup in
			 their first 2 years of existence in Houston;
		Whereas Houston Dynamo Coach Dominic Kinnear has guided
			 the team to 26 wins, 20 draws, and 16 losses in his first 2 seasons in Houston;
			 and
		Whereas Houston Dynamo defender Eddie Robinson and
			 midfielder Dwayne De Rosario were named to the 2007 MLS Best XI all-star team:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Houston Dynamo soccer team for
			 winning the 2007 MLS Cup; and
			(2)congratulates the team for back-to-back MLS
			 Cup wins in their first 2 seasons in Houston.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
